Citation Nr: 0319203	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  97-26 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
thrombophlebitis of the left leg.

2.  Entitlement to service connection for musculoskeletal 
chest wall pain as a result of exposure to herbicides.

3.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran's case was remanded by the Board 
for additional development in August 2000.  While in a remand 
status, the veteran's disability rating for his service-
connected bilateral hearing loss was increased to 10 percent.  
The case is again before the Board for appellate review.

When the case was before the Board in August 2000 the issues 
of entitlement to service connection for brown lesions and 
sebaceous cysts, and for benign prostatic hyperplasia, due to 
herbicide exposure, were also on appeal.  The veteran 
withdrew those issues from appellate consideration at a March 
2003 Board hearing.  38 C.F.R. § 20.204(b), (c) (2002).  
Accordingly, the Board will only exercise appellate 
jurisdiction over the remaining issues as noted above.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
thrombophlebitis of the left leg was denied by a RO decision 
dated in April 1986; no appeal was perfected.  

2.  Evidence received since the April 1986 RO decision, when 
considered in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for thrombophlebitis of the left leg.

3.  The veteran has current residuals that are reasonably 
attributable to his left leg injury and diagnosis of 
superficial thrombophlebitis in service.  

4.  The veteran has musculoskeletal chest wall pain that is 
caused by degenerative joint disease (DJD) of the thoracic 
spine that in turn is likely attributable to his active 
military service.  

5.  The veteran's bilateral hearing loss is manifested by 
level I hearing in the right ear and level III hearing in the 
left ear as of August 1998 and level III hearing in the right 
ear and level VI hearing in the left ear as of November 2001.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
thrombophlebitis of the left leg has been submitted.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The veteran likely has thrombophlebitis of the left leg 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).

3.  The veteran has degenerative joint disease of the 
thoracic spine that causes musculoskeletal chest wall pain, 
and is the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

4.  A disability evaluation in excess of 10 percent for 
service-connected bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 
4.85-4.87, Diagnostic Codes 6100, 6101 (1998); 38 C.F.R. §§ 
3.383, 4.85-4.86, Diagnostic Code 6100 (2002); Veterans 
Benefits Act of 2002, Public Law 107-330.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active duty from November 1954 to 
January 1985 when he retired from active service due to years 
of service.  A review of service medical records (SMRs) 
reflects that the veteran injured his left leg while running 
on March 23, 1967.  He was admitted for treatment and 
evaluation.  An entry dated March 30, 1967, shows that the 
veteran was discharged, fit to fly, with a diagnosis of 
superficial thrombophlebitis of the left ankle.  The veteran 
was seen in April 1977 for soft tissue trauma involving the 
gastrocnemious muscle of the left leg .  The injury occurred 
while the veteran was playing tennis.  An entry dated in June 
1977 noted that the veteran continued to complain of pain in 
the muscle.  Physical examination noted no indication of 
phlebitis.  There was tenderness.  X-rays of the left calf 
were negative.  The veteran underwent a period of physical 
therapy to treat the problem.  The remainder of the SMRs are 
negative for any further complaints relating to the left leg 
and there is no further mention of thrombophlebitis.

The veteran was afforded VA examinations in March 1985.  
There was no complaint noted regarding the left leg and no 
physical findings of any abnormality involving the left leg.

The veteran submitted a claim for entitlement to service 
connection for thrombophlebitis in November 1985.  

The veteran was afforded a VA examination in March 1986.  The 
veteran was noted to have a history of thrombophlebitis of 
the left leg with a pulmonary emboli with residual chest 
symptoms.  The examiner reported that there were no objective 
findings.

The veteran's claim was denied by way of a rating decision 
dated in April 1986.  The rating decision cited to the March 
1986 VA examination report to say that there was no current 
evidence of thrombophlebitis.  Notice of the denial was 
provided in May 1986.  The veteran did not submit a notice of 
disagreement and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  As a result, service connection 
for thrombophlebitis of the left leg may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the April 1986 RO 
decision consisted of the veteran's SMRs, statements from the 
veteran and VA examination reports dated in March 1985 and 
March 1986.

As noted above, the SMRs reflected that the veteran was 
hospitalized for treatment for an injury to the left leg in 
March 1967 and diagnosed with superficial thrombophlebitis of 
the left leg.  He was again evaluated for left calf pain and 
tenderness in April and June 1977.  The March 1986 VA 
examination failed to find any objective evidence of 
thrombophlebitis.

The veteran submitted a request to reopen his claim in 
December 1996.  Evidence received since the April 1986 
decision consists of multiple lay statements from the 
veteran, an evaluation report, dated in August 1996 and 
letter dated in November 1996 from C. C. Carson, III, M.D., 
lay statement from a. [redacted] dated in May 1997, records 
from Fayetteville Orthopaedic Clinic (R. Logel M.D.), for the 
period from March 1989 to September 1997, treatment records 
from Cape Fear Valley Health System for the period from April 
1996 to February 1999, treatment records from T. W. Rucker, 
M.D., for the period from May 1993 to February 1999, 
treatment records from Cape Fear Eye Associates for the 
period from July 1993 to November 1999, evaluation report 
from Behavioral Health Care, dated in May 2000, treatment 
records from Fayetteville Urology Associates for the period 
from July 1992 to November 2000, VA outpatient treatment 
records for the period from April 1994 to November 2000, VA 
examination reports dated in September 1995, March 1997, June 
1996, August 1998, November 2001 and June 2002, evaluation 
reports from O. T. Ashton, M.D., dated in April 2002, May 
2002, and August 2002, medical opinion from C. N. Bash, M.D., 
dated in March 2003, and hearing transcripts dated in June 
1997, April 2000, and March 2003.

All of the evidence noted above is new in that it was not of 
record previously.  The records from Dr. Carson, Dr. Rucker, 
Cape Fear Eye Associates, Fayetteville Urology Associates, 
Cape Fear Valley Health System, and Behavioral Health Care 
are not relevant to the veteran's pending claim for 
thrombophlebitis.  The records relate to treatment provided 
for unrelated issues.  

The May 1997 statement from Mr. [redacted] supports SMR entries 
regarding the injury to the left leg in March 1967 and 
subsequent hospitalization and diagnosis of thrombophlebitis.  
The statement does not provide any information regarding the 
veteran's status after March 1967 and is not material to the 
current claim as it is essentially duplicative of the 
evidence in the SMRs.

The records from Dr. Logel document the first post-service 
treatment for complaints of left leg pain.  The veteran was 
evaluated in March 1989 for complaints of pain in the mid-
left lower leg.  Dr. Logel remarked that, clinically, the 
veteran's symptoms were consistent with shin splints.  He 
noted that the veteran had some increase in venous stasis in 
the left leg and had a past injury to the left leg with some 
phlebitis.  Dr. Logel did not think the veteran's symptoms 
represented post-phlebitis syndrome.  He noted that there was 
some venous congestion.  A May 1989 entry noted that the 
veteran was doing well and discontinued running.  He had had 
two episodes of shin splint pain.  The records are material 
in that they document a problem with the veteran's left leg 
with venous involvement, a problem that was not noted on the 
March 1986 VA examination that was the basis of the denial of 
the prior claim.

The VA treatment records contain scattered entries relating 
to the veteran's left leg complaints.  The veteran was seen 
in April 1994 for complaints of deep calf pain in the left 
leg.  There was mild swelling of the left ankle noted but no 
calf swelling.  A neurology consultation, dated in September 
1996 noted the veteran's history of a left leg injury in 
service with continued off and on burning pain that had 
worsened over the years.  The impression was post-traumatic 
neuralgia of the left leg.  An orthopedic clinic entry, dated 
in October 1996, noted that the veteran had chronic deep vein 
thrombosis (DVT) of the left leg.  This finding was repeated 
in an April 1997 clinical entry.  Entries dated in November 
2000 note venous insufficiency in the left lower extremity.  

The September 1995 VA examination noted that the veteran 
hobbled and favored his right leg.  The March 1997 VA 
vascular examination noted that the veteran was in obvious 
pain.  The examiner remarked that the veteran described his 
condition intelligently.  Physical examination revealed a 
large varicosity in the mid-portion of the left leg with 
generalized swelling of the calf and acute tenderness even on 
light palpation in the posterior calf area.  The diagnosis 
was history of thrombophlebitis of the left leg with 
progressively worsening pain.  An August 1998 infectious 
disease examination noted swelling of the left leg.  Finally, 
the June 2002 vascular examination provided a diagnosis of 
superficial thrombophlebitis of the left ankle with 
residuals.

The records from Dr. Ashton pertain to evaluation of the 
veteran's chronic venous insufficiency, saphenous 
incompetence and venous varicosities.  Duplex imaging studies 
were interpreted to venous reflux for the left leg as well as 
dilated and bulging varicosities and isolated popliteal vein 
insufficiency without obstruction.  Dr. Ashton felt that the 
veteran's history of phlebitis and pulmonary embolism in 
service dictated treatment of the veteran's condition.  

The opinion from Dr. Bash refers to a review of the evidence 
of record and an assessment that the veteran's proper 
diagnosis is deep calf phlebothrombosis that has caused and 
is aggravating his varicose veins.  Dr. Bash did not directly 
relate the diagnosis to any incident of service.  His opinion 
implied a connection between the veteran's injury in 1967 and 
the diagnosis of varicose veins provided at the time of the 
June 2002 VA examination.  

Finally, the veteran provided testimony at his several 
hearings regarding the 1967 injury to his left leg and how he 
self-treated his continued pain and problems during service 
and after.  

The records from Dr. Logel, the cited VA treatment records, 
the cited VA examination reports, Dr. Ashton's report and the 
opinion from Dr. Bash all show a current left leg problem 
associated with the venous system of the left leg.  As this 
represents a significant change from the findings at the time 
of the March 1986 VA examination, the evidence is such that 
it must be considered in deciding the veteran's claim for 
service connection for thrombophlebitis of the left leg.  The 
veteran's claim is reopened.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(2002).

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Left Leg

The SMRs clearly document an injury to the left leg in March 
1967 that required the veteran to be hospitalized for a week.  
The final diagnosis was superficial thrombophlebitis.  The 
SMRs also document a second injury to the left calf muscle in 
April 1977.  The records do not show a continuity of 
complaints or treatment for thrombophlebitis or a finding of 
any problems with the veteran's left leg.

The SMRs include reports of physical examinations every year, 
except 1968, from 1966 to 1984.  The veteran was required to 
undergo the annual physicals because of his status as a 
helicopter pilot.  There was no mention of any left leg 
problems related to thrombophlebitis.

The veteran also had a number of DA Forms 4186, Medical 
Recommendation for Flying Duty, in his SMRs that documented 
when he was not qualified to fly between 1972 and 1984.  
There was no indication that the veteran was grounded for any 
problems related to thrombophlebitis.  The veteran was 
required to obtain a waiver of flight standards in 1982 
because of this pulmonary embolism in 1981, his bilateral 
sensorineural hearing loss and defective vision.  

The veteran's December 1984 retirement physical examination 
does not address his 1967 treatment for thrombophlebitis.  
The veteran did list his 1981 treatment for a pulmonary 
embolism.

VA records for the period from April 1994 to February 1998 
reflect that the veteran was evaluated in April 1994 for 
complaints of left calf pain.  A September 1996 neurology 
consultation noted the veteran's history of a left leg injury 
in 1967 and that the veteran continued to complain of pain 
since that time.  The pain was characterized as burning and 
sometimes excruciating.  There was no dysthesia noted.  The 
neurologist provided an impression of post-traumatic 
neuralgia.  An orthopedic clinic note from October 1996 
provided a history of chronic DVT of the left leg.  The 
veteran was advised to elevate his left leg and use an Ace 
bandage.  An April 1997 entry also reported chronic DVT of 
the left leg.

The March 1997 VA vascular examination noted that the veteran 
was in obvious pain.  The examiner remarked that the veteran 
described his condition intelligently.  Physical examination 
revealed a large varicosity in the mid-portion of the left 
leg with generalized swelling of the calf and acute 
tenderness even on light palpation in the posterior calf 
area.  The diagnosis was history of thrombophlebitis of the 
left leg with progressively worsening pain.  The Board 
interprets the report to show that the veteran's 
progressively worsening pain was in fact related to the 
history of thrombophlebitis.

The veteran testified in June 1997 that he did not seek 
further treatment for his left leg in service.  He self-
treated with elevation, heat, and rest as needed.  

In a statement dated in September 1997, the veteran said that 
he was not seeking service connection for thrombophlebitis of 
the left leg.  Rather he wanted service connection for 
residuals of a left leg injury that caused DVT, arthritis and 
periodic thrombophlebitis.

The February 1999 private hospital summary noted the 
veteran's history of a pulmonary embolism in 1981 but also 
noted that there was no recurrence of an embolism or DVT.  

The records from Dr. Logel were received in April 2001.  As 
noted above they reflect treatment in March 1989 for 
complaints of lower left leg pain that Dr. Logel ascribed to 
shin splints.  However, the veteran was noted to have venous 
stasis and venous congestion.  Dr. Logel did not think the 
veteran's symptoms represented post-phlebitis syndrome.

VA outpatient treatment records, dated in November 2000, 
noted venous insufficiency of the left leg.

Dr. Ashton evaluated the veteran in April and May 2002.  Dr. 
Ashton noted a prior history of superficial thrombophlebitis, 
DVT, pulmonary embolism and cardiac arrest.  His April 2002 
clinical impression included superficial venous 
insufficiency, varicose veins with inflammation, pain in 
limb, swelling in limb, phlebosclerosis, superficial 
thrombophlebitis and post-phlebitic syndrome.  Dr. Ashton 
performed venous reflux photoplethysmography and duplex 
venous imaging of both legs.  The testing revealed 
superficial venous incompetence.  He recommended treatment 
given the veteran's history of phlebitis and pulmonary 
embolism.

The veteran was afforded a VA vascular examination in June 
2002.  The examiner reviewed the veteran's SMRs as well as 
the claims file, to include Dr. Ashton's report.  He also 
noted that the veteran brought five color photographs to the 
examination that depicted his left leg from various angles.  
The examiner reported that there was minimal stasis noted 
over the medial posterior aspect of the left medial malleolus 
similar to that found on the photograph submitted by the 
veteran.  The veteran complained of tenderness on the 
anterior, posterior, lateral and medial aspects of the entire 
lower leg when the leg was compressed.  There were several 
superficial varicosities noted over the medial malleolus of 
the left ankle as noted in the photographs.  The examiner 
remarked that the varicosities were outlined in black on the 
photograph.  The diagnoses were superficial thrombophlebitis 
of the left ankle with residuals and status post pulmonary 
embolus, resolved.  The examiner commented that there was no 
way to say without speculating whether the veteran's 
pulmonary embolus in service was the result of the prior 
episode of superficial thrombophlebitis in 1967.  He noted 
that the veteran's military doctors felt the embolus was the 
result of the immobilization of the right leg after surgery.  
The examiner also said that the recent Doppler studies of the 
veteran's left leg did not show any evidence of 
phlebothrombosis.  The examiner opined that the varicose 
veins noted in the current examination were not the result of 
the veteran's superficial thrombophlebitis in 1967.

The Board reviewed the five color photographs submitted by 
the veteran.  They were identified by the number 1476 on each 
photograph and depicted the veteran's left leg from different 
angles as described by the VA examiner.  Certain areas were 
highlighted by black lines and appeared to show areas of 
swelling or varicose veins.

In his March 2003 opinion Dr. Bash stated that the he had 
reviewed the June 2002 VA examination report.  He also stated 
that he disagreed with the VA examiner's conclusion that the 
veteran's varicose veins were not related to the 1967 bout of 
thrombophlebitis in service.  He expressed additional 
comments regarding further disagreement with how the VA 
examiner had assessed the evidence of record and what the 
evidence did or did not show.  Dr. Bash concluded that the 
veteran likely had a left lower leg deep venous system 
problem of phlebothrombosis.  He based this opinion on the 
veteran's severe left calf injury in service where he 
developed superficial thrombophlebitis.  The veteran also had 
venostasis/lower extremity swelling and pulmonary emboli of 
unknown source.  Dr. Bash stated that it was known that most 
emboli originate in the deep veins of the leg/calf.  The 
veteran also had Doppler studies consistent with the 
secondary signs of phlebothrombosis.  He said that 
phlebothrombosis was known to cause varicose veins.  Dr. Bash 
stated that unless another unifying diagnosis was made or 
offered by another physician, other than phlebothrombosis, it 
was his opinion that the veteran likely had deep calf 
phlebothrombosis that had caused and was aggravating his 
varicose veins by way of incomplete perforating veins and 
vascular reflux.

As noted above, the SMRs note the injury to the left leg in 
1967 and that the veteran was hospitalized for approximately 
one week to treat his thrombophlebitis.  He suffered a much 
less severe injury to the left leg in 1977.  The veteran has 
testified that he self-treated his leg when he experienced 
pain and swelling by elevating it, and applying heat.  The 
veteran has also testified and submitted statements that he 
has continued to experience pain and swelling in the left leg 
since the original injury.

The March 1986 VA examination was negative for any findings 
at that time.  However, subsequent treatment records and VA 
examination reports have documented objective findings of 
swelling, varicose veins, and venous insufficiency and noted 
subjective findings of pain and favoring of the left leg.  
Thus there is clear evidence of a current disability 
subsequent to the 1986 examination.

The March 1997 VA examination provided a diagnosis of a 
history of superficial thrombophlebitis with progressively 
worsening pain.  VA orthopedic and neurology evaluations in 
1996 and 1997 related impressions of residuals of chronic DVT 
of the left leg and post-traumatic neuralgia of the left leg.  

Dr. Ashton's report, while documenting in depth the veteran's 
current problems, really did not address an etiology of the 
veteran's medical condition.  He did find the history of 
phlebitis and pulmonary embolism to be significant in regard 
to the current findings.

The June 2002 VA examination and report and the March 2003 
from Dr. Bash are at odds as to whether there is a connection 
between any current problem with the left leg and the 
veteran's injury in 1967 and development of thrombophlebitis.  

After reviewing the evidence, the Board finds that the 
evidence is in equipoise as to whether the veteran currently 
has thrombophlebitis and whether it is related to his injury, 
and development of thrombophlebitis, in service.  As such, 
all reasonable doubt is resolved in favor of the veteran and 
service connection is warranted.  

B.  Musculoskeletal Chest Pain

The evidence of record shows that the veteran served with the 
United States Army Special Forces for many years of his 
military career.  This included approximately 61 months of 
duty in Vietnam between June 1963 and July 1969.  The veteran 
participated in combat in Vietnam and received a number of 
military awards to signify such combat service to include a 
Purple Heart Medal for a wound in the right arm in 1965.  The 
veteran attended a number of very physically challenging 
training programs as part of his Special Forces service to 
include becoming a parachutist and jump master.  

A review of the SMRs shows that the veteran suffered an 
injury to his right shoulder in April 1959.  X-rays were 
negative at the time.  The veteran was later evaluated for 
recurrent right chest pain in August 1959.  A November 1959 
entry noted that the veteran complained of back pain above 
the area of the last posterior rib with no history of injury.  
The veteran was treated for a fall from a ladder in July 
1964.  The entry indicates he fell from a height and landed 
squarely on his back.  X-rays of the spine revealed no spine 
injury at the time.  The veteran was then seen in April 1971 
for complaints of acute upper back pain.  Finally, in July 
1984 the veteran was evaluated for a sprained back that 
occurred during a jump.  He was noted to have paravertebral 
spasm on the right side in the lumbar and lower thoracic 
areas.  The veteran indicated that he had suffered from 
recurrent back pain on his Report of Medical History that was 
prepared in conjunction with his December 1984 retirement 
physical.

At a March 1985 VA examination the veteran complained of back 
pain.  The examiner noted that there appeared to be an 
abnormal curvature of the spine and x-rays of the entire 
spine were ordered.  X-rays of the thoracic spine were 
interpreted to show a mild right convex scoliosis of the 
middle third with slight spondylosis of the bodies.  X-rays 
of the cervical and lumbar spine were interpreted to show 
evidence of degenerative disc disease (DDD).  

The veteran complained of chest pain on the right with 
exertion at the time of his March 1986 VA examination.  No 
specific finding was made in evaluating the complaint.

At his September 1995 VA examination the veteran complained 
of pain in his mid-thoracic spine area between the shoulders.  
Sometimes it hurt so bad that it would take his breath away.  
No impression or diagnosis was provided in regard to the 
thoracic spine.  X-rays of the thoracic spine were 
interpreted to show slight scoliosis of the thoracic spine 
with minimal spondylosis involving the thoracic vertebrae.

A VA orthopedic consultation from May 1996 noted a history of 
a back injury from a parachute jump in service.  The examiner 
determined that the veteran's complaints of back pain were 
related to degenerative joint disease (DJD) of the thoracic 
and lumbosacral spine and DDD of the lumbar spine.  A June 
1996 Agent Orange examination reported a finding of 
musculoskeletal pain involving the lower thoracic and lumbar 
spine.

The records from Dr. Rucker contain a February 1999 hospital 
summary that reported on the veteran's hospitalization for 
evaluation of chest pain.  The veteran had experienced left-
sided chest pain for approximately two weeks prior to 
admission.  The impression at discharge was of 
musculoskeletal chest wall pain.  

Records from Cape Fear Valley Health System contain an x-ray 
report regarding the thoracic spine from the veteran's 
February 1999 hospitalization.  The report indicated that 
there was evidence of degenerative changes of the mid-
thoracic spine.

The March 2003 opinion from Dr. Bash noted that the July 1964 
SMR entry of the veteran falling on his back.  He also noted 
the July 1984 SMR entry where the veteran sprained his back 
as the result of a parachute jump.  Dr. Bash further noted 
the October 1996 VA record that provided an assessment of DJD 
of the thoracic spine as well as the results of the February 
1999 hospital summary that provided a diagnosis of 
musculoskeletal chest wall pain.  He stated that it was clear 
that the veteran suffered from several injuries to the 
thoracic spine in service.  He said it was well known that 
injuries to the spine early in life often lead to advanced 
degenerative changes later in life.  He then opined that the 
veteran's multiple in-service thoracic spine injuries likely 
damaged his ligaments and caused him to develop DJD of the 
thoracic spine.  He also opined that the DJD of the thoracic 
spine was likely the cause of the current chest wall 
musculoskeletal pain.

The veteran testified in March 2003 that he was not claiming 
a disability for musculoskeletal chest wall pain as due to 
herbicide exposure.  (Transcript p. 3).  Rather, he was 
claiming the disability as due to injuries in service.

In reviewing all of the evidence of record the Board finds 
that there is a plausible basis to establish that the veteran 
has DJD of the thoracic spine that is related to service, and 
which causes the chest wall pain.  This is based on the SMR 
entries denoting specific instances of injuries as well as 
the fact that the veteran was a Special Forces soldier with 
multiple tours of duty in combat in Vietnam and extensive 
training that support a conclusion of sustained heavy 
physical activity for many years in service.  Further, the 
veteran has consistently complained of back pain since his 
discharge from service with prior x-ray evidence of DDD and 
DJD in both the cervical and lumbar spine areas.  Finally, 
Dr. Bash has provided a nexus between the evidence of record 
documenting DJD of the thoracic spine with the veteran's 
injuries in service.  Moreover, he has ascribed the veteran's 
complaints of musculoskeletal chest wall pain to the 
veteran's DJD of the thoracic spine.  As such service 
connection is in order for DJD of the thoracic spine that 
causes musculoskeletal chest wall pain.

III.  Increased Rating

The veteran was granted service connection for a bilateral 
hearing loss by way of a rating decision dated in May 1985.  
He was assigned a noncompensable disability rating at that 
time.  

The veteran was afforded a VA audiology examination in August 
1998.  Audiometric testing revealed puretone thresholds of 
25, 35, 70, and 95 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 30, 70, 80, and 95 decibels 
in the left ear for the same frequencies. The average decibel 
losses were 56 in the right ear and 69 in the left ear.  The 
veteran had a speech discrimination score of 98 percent for 
the right ear and 84 percent for the left ear. 

The veteran's claim for an increased rating was denied in 
January 1999.  In his March 1999 notice of disagreement the 
veteran said that he felt that his hearing loss disability 
greatly affected his personal life and employment.  He said 
that he frequently had to request speakers to repeat their 
statements due to his difficulty in hearing.  He also said 
that he had been denied hearing aids three times.  

The veteran testified at a hearing in April 2000.  He said 
that he had difficulty in hearing a normal conversation, 
especially if he was not able to see the speaker's lips.  He 
said that this affected his employment in that he was not 
able to give certain briefings because he would not be able 
to respond to questions.  He felt that his hearing impairment 
also limited his ability to hear emergency vehicles on the 
road.  

Associated with the claims file are VA treatment records from 
the VA medical center (VAMC) in Fayetteville, North Carolina, 
for the period from January 1998 to November 2000.  An 
audiogram was performed in April 2000 to evaluate the 
veteran's hearing loss for treatment purposes but not for 
compensation purposes.  The records reflect that the veteran 
was fitted with VA hearing aids in July 2000.  The records 
also show that the veteran underwent speech therapy from 
April 2000 on to assist in his ability to understand speech.  

Records from VAMC Durham, North Carolina, were also 
associated with the claims file.  These included a duplicate 
copy of the August 1998 VA examination audiogram as well as 
an evaluation audiogram done in June 2000 that was done for 
evaluation but not compensation purposes.

The veteran was afforded a VA audiology examination in 
November 2001.  Audiometric testing revealed puretone 
thresholds of 35, 30, 75, and 105 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz.  Testing also 
revealed puretone thresholds of 35, 75, 90, and 100 decibels 
in the left ear for the same frequencies. The average decibel 
losses were 61 in the right ear and 75 in the left ear.  The 
veteran had a speech discrimination score of 84 percent for 
the right ear and 70 percent for the left ear. 

None of the private medical records submitted during the 
development of the veteran's several claims contained any 
pertinent evidence regarding the veteran's bilateral hearing 
loss disability.

The veteran and his spouse provided testimony at a hearing in 
March 2003.  The veteran said that he wore bilateral hearing 
aids.  He felt he would only have approximately 50 percent of 
his hearing without the hearing aids.  His spouse said that 
she had to get the veteran's attention before saying anything 
to him if he was not wearing his hearing aids.  She said that 
she could not speak to him in another room if he was not 
wearing his hearing aids.  The veteran said that his hearing 
impairment sometimes interfered with his job when he would 
not hear a question and would give an answer on another 
subject. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that effective June 10, 1999, VA revised the 
criteria for evaluating Diseases of the Ear and Other Sense 
Organs.  64 Fed. Reg. 25,202-210 (1999); codified at 
38 C.F.R. § 4.85-4.87 (2002).  However, the changes in 
regulations pertaining to evaluations for hearing loss were 
not significant in regard to this veteran's disability 
ratings.  The Board notes that the RO has had a chance to 
evaluate the veteran's claim under both the new and prior 
rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991) (where the law or regulations change while a case 
is still pending, the version most favorable to the claimant 
applies).  As such, the Board concludes that there is no 
prejudice to the veteran by evaluating his hearing loss 
disability under both sets of rating criteria.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

As noted previously, regulations pertaining to rating 
disabilities for hearing loss were amended effective June 10, 
1999.  However, the changes made for evaluating the level of 
disability for hearing loss were not significant.  
Previously, levels of impairment were evaluated under 
Diagnostic Codes 6100-6110, with rising disability ratings 
given a different diagnostic code.  As a result of the 
revision, only Diagnostic Code 6100 applies to all levels of 
impairment.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
Board notes that the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth in the regulations are used to 
calculate the rating to be assigned.  See 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  (These tables did not change.  
64 Fed. Reg. 25,202-25,210).  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic or 
other examiner certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) 
(2002).  Under the criteria that became effective in June 
1999, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2002).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2002).

A review of the August 1998 VA audiometric studies, evaluated 
under the prior regulations, correlates to level I hearing in 
the right ear and level III hearing in the left ear.  See 
38 C.F.R. § 4.87, Table VI (1998); 38 C.F.R. § 4.85, Table VI 
(2002).  The combination of the two ears corresponds to a 
noncompensable rating.  See 38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6100 (1998).  The veteran's level of hearing 
would be the same under the amended regulations.  See 
38 C.F.R. § 4.85, Table VII (2002).  The assigned evaluation 
is determined by mechanically applying the rating criteria to 
certified test results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

A review of the November 2001 VA audiometric studies, 
evaluated under both the prior and amended regulations, 
correlates to level III hearing in the right ear and level VI 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI 
(1998); 38 C.F.R. § 4.85, Table VI (2002).  The combination 
of the two ears corresponds to a 10 percent rating.  See 38 
C.F.R. § 4.87, Table VII, Diagnostic Code 6101 (1998); Table 
VII, Diagnostic Code 6100 (2002).  

The Board notes that the veteran does not satisfy the 
criteria for evaluation of exceptional patterns of hearing 
impairment as delineated at 38 C.F.R. § 4.86(a) and (b).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Given that the veteran's hearing loss disability is evaluated 
by use of the tables provided in the regulations, there is no 
basis for the assignment of a rating in excess of 10 percent 
for the veteran's bilateral hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In reaching this decision the Board has considered the April 
2000 audiogram.  Taken on its face, the audiogram reflects an 
average decibel loss of 55 for the right ear and 73 for the 
left ear.  Speech discrimination was reported as 72 percent 
for the right ear and 60 percent for the left ear.  Such 
values, if obtained at a compensation examination, would 
warrant a 20 percent disability rating.  However, the 
audiogram was done in a clinical setting to evaluate the 
veteran's status prior to ordering his hearing aids and to 
assess his level of hearing loss as part of his speech 
therapy.  The audiogram was not done as means of measuring 
the veteran's level of disability for compensation purposes 
as were the August 1998 and November 2001 audiograms.  
Rather, the April 2000 audiogram represented a clinical 
evaluation to establish a threshold for working to improve 
the veteran's understanding of speech and to assess his need 
for hearing aids.  The August 1998 and November 2001 
audiograms were conducted in conjunction with a set protocol 
to carefully evaluate the level of disability represented by 
the veteran's hearing loss disability while the April 2000 
audiogram was done to obtain a measure of the veteran's 
hearing loss prior to ordering his hearing aids and 
commencing his aural rehabilitation program.  Finally, the 
major difference between the April 2000 audiogram and the 
November 2001 audiogram is the level of speech discrimination 
reported.  There is a significant difference between the 
scores reflected in April 2000 than those in November 2001.  
Yet, the veteran's actual decibel loss was actually greater 
in November 2001.  In summary, the April 2000 clinical 
audiogram does not appear to be as reliable a source as the 
November 2001 audiogram for measuring the veteran's level of 
hearing loss disability for compensation purposes.

In deciding the hearing loss issue in this case (the other 
two issues were grants of the benefits sought on appeal and 
are not addressed here), the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming an increased rating for his service-connected 
bilateral hearing loss.  His claim has been pending since 
1998.  He has been advised of the evidence required to 
warrant an increase in his disability rating.  The case was 
remanded in August 2000 to provide for additional development 
of evidence to substantiate his claim.  Additional evidence 
was obtained and the veteran's disability rating was 
increased to 10 percent.  There is no additional information 
or evidence needed to complete his claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The claim has been under development and consideration since 
1998.  The veteran was initially denied an increased rating 
for his bilateral hearing loss in January 1999.  The veteran 
expressed his disagreement with the denial and was issued a 
statement of the case in October 1999 that provided notice of 
what the veteran needed to show to warrant the assignment of 
an increased rating for his disability.  

The veteran testified at a hearing in April 2000.  His case 
was remanded for additional development in August 2000 to 
include review of his claim under both sets of rating 
criteria for hearing loss disabilities and to allow for the 
veteran to submit additional evidence in support of his 
claim.

The RO wrote to the veteran in August 2000 and advised him 
that he could submit any additional evidence he wanted in his 
case or to authorize the RO to obtain evidence on his behalf.  
He was also informed that the RO had requested medical 
records from the Fayetteville VAMC.  

The veteran provided a statement in October 2000 wherein he 
identified the VAMCs in Fayetteville and Durham as sources of 
treatment for his hearing loss disability.  

The RO wrote to the several private medical providers, 
identified early in this decision, to request medical records 
pertaining to the veteran in April 2001.

The RO wrote to the veteran in April 2001 and informed him of 
the VCAA and VA's duty to provide notice of evidence needed 
to substantiate his claim and VA's duty to assist in the 
development of his claim.  The RO advised the veteran of the 
several actions taken to assist in the development of his 
claim, to include what evidence was received and the source 
of the evidence.  He was further advised of the April 2001 
requests for records.  The veteran was told that he could 
speed the processing of his claim if he was able to obtain 
any of the requested records.  Further, the veteran was asked 
to identify any source of information or evidence that would 
be beneficial to his claim.

A Report of Contact, dated in August 2001, indicated that the 
veteran reported that he had submitted all of the evidence he 
had to support his claim.

The veteran was issued a supplemental statement of the case 
(SSOC) in April 2002 in regard to his bilateral hearing loss 
claim.  His disability rating was increased to 10 percent.  
The SSOC provided the basis for the RO's grant of a 10 
percent rating and no higher for his bilateral hearing loss.  
The SSOC addressed all of the evidence added to the record 
since the October 1999 SOC.  The veteran was also provided 
with the statutory and regulatory provisions of the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to justify an increased rating above 10 
percent for his service-connected bilateral hearing loss.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case multiple private treatment records were obtained 
and associated with the claims file.  VA treatment records 
were also associated with the claims file.  The veteran 
testified at two Board hearings and was afforded several VA 
examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence.  The veteran reported that 
he had no further evidence to submit in August 2001.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for thrombophlebitis of the left leg is 
granted.

Service connection for DJD of the thoracic spine, resulting 
in musculoskeletal chest wall pain, is granted.

An increased evaluation for bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

